Exhibit 10.2

EXECUTION VERSION

FIRST AMENDMENT

TO REVOLVING CREDIT AGREEMENT

This FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT, dated as of May 11, 2006
(this “Amendment”), by and among MCCORMICK & SCHMICK ACQUISITION CORP., a
Delaware corporation (“MSAC”), MCCORMICK & SCHMICK RESTAURANT CORP., a Delaware
corporation (“MSRC”), MCCORMICK & SCHMICK MARYLAND LIQUOR, INC., a Maryland
corporation, MCCORMICK & SCHMICK ACQUISITION I TEXAS, INC., a Texas corporation
(“MS Acquisition I”), MCCORMICK & SCHMICK ACQUISITION II TEXAS, INC., a Delaware
corporation (“MS Acquisition II”), MCCORMICK & SCHMICK ACQUISITION TEXAS LP, a
Texas limited partnership, MCCORMICK & SCHMICK ACQUISITION III TEXAS, INC., a
Texas corporation, MCCORMICK & SCHMICK’S ATLANTA II, LLC, a Delaware limited
liability company, MCCORMICK & SCHMICK’S HACKENSACK, LLC, a Delaware limited
liability company, MCCORMICK & SCHMICK ORLANDO, LLC, a Delaware limited
liability company, MCCORMICK & SCHMICK DALLAS, L.P., a Texas limited
partnership, MCCORMICK & SCHMICK DALLAS LIQUOR, INC., a Texas corporation,
MCCORMICK & SCHMICK AUSTIN, LP, a Texas limited partnership, MCCORMICK & SCHMICK
AUSTIN LIQUOR, INC., a Texas corporation, and each of the other Subsidiaries of
MSAC which shall from time to time hereafter become a party thereto pursuant to
§9.17 of the Credit Agreement (as defined below) (collectively, the
“Borrowers”), BANK OF AMERICA, N.A., as successor by merger to Fleet National
Bank, and COOPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A. “RABOBANK
INTERNATIONAL” NEW YORK BRANCH (collectively, the “Lenders”), BANK OF AMERICA,
N.A., as successor by merger to Fleet National Bank, as administrative agent for
itself and the Lenders (in such capacity, the “Administrative Agent”) and BANC
OF AMERICA SECURITIES LLC, as arranger (the “Arranger”), amends certain
provisions of the Revolving Credit Agreement, dated as of July 23, 2004 (as
amended and in effect from time to time, the “Credit Agreement”), by and among
the Borrowers, the Lenders, the Administrative Agent and the Arranger. Terms not
otherwise defined herein which are defined in the Credit Agreement shall have
the same respective meanings herein as therein.

WHEREAS, the Borrowers have requested that the Administrative Agent and the
Lenders amend certain provisions of the Credit Agreement; and

WHEREAS, the Administrative Agent and the Lenders have agreed to amend certain
provisions of the Credit Agreement as provided more fully herein below;



--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of the mutual agreements contained in the Credit
Agreement and herein and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1.1. Amendments to the Credit Agreement.

(a) Section 1.1 of the Credit Agreement is hereby amended by deleting the
definition of “Applicable Margin” in its entirety and substituting in lieu
thereof the following new definition:

Applicable Margin. For each period commencing on an Adjustment Date through the
date immediately preceding the next Adjustment Date (each a “Rate Adjustment
Period”), the Applicable Margin for purposes of calculating interest payable
with respect to Revolving Credit Loans (in each case, for Base Rate Loans and
Eurodollar Rate Loans), for purposes of calculating fees payable in respect of
the Letters of Credit and for purposes of calculating the Commitment Fee, as
applicable, shall be the applicable percentage set forth below with respect to
each such Revolving Credit Loan, Letter of Credit or the Commitment Fee, as the
case may be, corresponding to the Adjusted Leverage Ratio, as determined for the
most recent Reference Period ending immediately prior to the applicable Rate
Adjustment Period:

Revolving Credit Loans

 

Level   Adjusted
Leverage Ratio   Base Rate
Loans   Eurodollar Rate
Loans and Letters
of Credit   Commitment
Fee I   < 2.75:1   0.00%   0.75%   0.10% II   > 2.75:1 but < 3.00:1   0.00%  
1.00%   0.15% III   >3.00:1 but <3.25:1   0.25%   1.25%   0.20% IV   >3.25:1 but
<3.50:1   0.50%   1.50%   0.25% V   >3.50:1   0.75%   1.75%   0.30%

Notwithstanding the foregoing, if the Borrowers fail to deliver any Compliance
Certificate pursuant to §9.4(d) hereof, then for the period commencing on the
date after the day on which such Compliance Certificate was due through the date
which is five (5) Business Days after such Compliance Certificate is delivered,
the Applicable Margin shall be that percentage corresponding to Level V in the
table above.

(b) Section 1.1 of the Credit Agreement is hereby amended by inserting the
following new definition in the appropriate alphabetical order:

Rate Adjustment Period. See definition of Applicable Margin.

 

-2-



--------------------------------------------------------------------------------

(c) Section 2.2 of the Credit Agreement is hereby amended by deleting such
section in its entirety and substituting in lieu thereof the following new
Section 2.2:

2.2 Commitment Fee. The Borrowers jointly and severally agree to pay to the
Administrative Agent for the accounts of the Lenders in accordance with their
respective Revolving Credit Commitment Percentages a commitment fee (the
“Commitment Fee”) calculated at the per annum rate equal to the Applicable
Margin then in effect on the average daily amount during each calendar quarter
or portion thereof from the Closing Date to the Maturity Date by which the Total
Revolving Credit Commitment minus the sum of the Maximum Drawing Amount and all
Unpaid Reimbursement Obligations exceeds the outstanding amount of Revolving
Credit Loans during such calendar quarter. The Commitment Fee shall be payable
quarterly in arrears on the first day of each calendar quarter for the
immediately preceding calendar quarter commencing on the first such date
following the Closing Date, with a final payment on the Maturity Date or any
earlier date on which the Revolving Credit Commitments shall terminate. The
commitment fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Margin during any calendar quarter, the Commitment Fee
shall be computed separately for each portion of such calendar quarter during
which a particular Applicable Margin was in effect using such Applicable Margin.

(d) Section 11.3 of the Credit Agreement is hereby amended by deleting such
section in its entirety and substituting in lieu thereof the following new
Section 11.3:

11.3 Growth Capital Expenditures. The Borrowers will not make, and will not
permit any of their Subsidiaries to make, aggregate Growth Capital Expenditures
or construct, acquire or open new Restaurants during any fiscal year that exceed
the amounts and numbers set forth in the table below opposite such fiscal year;
provided that notwithstanding the foregoing maximum amounts, commencing with the
Borrowers’ 2005 fiscal year, the maximum amount of Growth Capital Expenditures
permitted in each fiscal year shall be increased by (x) up to 100% of the
Permitted ECF Growth CapEx Amount for such fiscal year and (y) one hundred
(100%) of the unused Permitted ECF Growth CapEx Amounts from prior fiscal years:

 

Period

   Maximum Growth
Capital Expenditures

Fiscal year 2006

   $ 35,000,000

Fiscal year 2007

   $ 38,000,000

Fiscal year 2008

   $ 45,000,000

Notwithstanding the foregoing, the Borrowers will not commit to open any new
Restaurants (including without limitation entering into any lease, purchase
agreement, construction contract or other agreement or arrangement relating to
the acquisition, build-out or refurbishment of any property in connection with
the opening or anticipated opened of a new Restaurant), or make Growth Capital
Expenditures a Borrower was not previously committed to make, at any time during
which (x) a Default or Event of Default is continuing or (y) when the Adjusted
Leverage Ratio as at the end of the most recently

 

-3-



--------------------------------------------------------------------------------

ended Reference Period for which the Borrowers have delivered a Compliance
Certificate exceeds the Incurrence Ratio.

For purposes of testing quarterly compliance with this §11.3, the Borrowers
shall aggregate Growth Capital Expenditures incurred year-to-date for the then
current fiscal year and the Growth Capital Expenditures projected in good faith
and based on reasonable assumptions to be made during the balance of such fiscal
year after taking into account the Borrowers’ outstanding commitments and
projections relating to the opening of new Restaurants.

1.2. Conditions to Effectiveness. This Amendment shall be effective as of the
date hereof upon the Administrative Agent’s receipt of a counterpart signature
page to this Amendment duly executed and delivered by each of the Borrowers,
each of the Lenders and the Administrative Agent.

1.3. Representations and Warranties. Each of the Borrowers hereby represents and
warrants to the Administrative Agent and the Lenders as follows:

(a) Representations and Warranties in the Credit Agreement. The representations
and warranties of each of the Borrowers contained in the Credit Agreement were
true and correct in all material respects as of the date when made and continue
to be true and correct in all material respects on the date hereof, except to
the extent of changes resulting from transactions or events contemplated or
permitted by the Credit Agreement and the other Loan Documents and changes
occurring in the ordinary course of business that singly or in the aggregate are
not materially adverse, or to the extent that such representations and
warranties relate expressly to an earlier date.

(b) Ratification, Etc. Except as expressly amended or waived hereby, the Credit
Agreement and the other Loan Documents, and all documents, instruments and
agreements related thereto, are hereby ratified and confirmed in all respects
and shall continue in full force and effect. The Credit Agreement shall,
together with this Amendment, be read and construed as a single agreement. All
references to the Credit Agreement in the Credit Agreement, the Loan Documents
or any related agreement or instrument shall hereafter refer to the Credit
Agreement as amended hereby.

(c) Authority, Etc. The execution and delivery by each of the Borrowers of this
Amendment and the performance by such Person of all of its agreements and
obligations under the Credit Agreement as amended hereby are within the
corporate, limited partnership or limited liability company authority, as
applicable, of such Person and have been duly authorized by all necessary entity
proceedings on the part of such Person.

(d) Enforceability of Obligations. This Amendment and the Credit Agreement as
amended hereby constitute the legal, valid and binding obligations of each of
the Borrowers enforceable against such Person in accordance with their terms,
except as enforceability is limited by bankruptcy, insolvency, reorganization,
moratorium or other

 

-4-



--------------------------------------------------------------------------------

laws relating to or affecting generally the enforcement of, creditors’ rights
and except to the extent that availability of the remedy of specific performance
or injunctive relief is subject to the discretion of the court before which any
proceeding therefor may be brought.

(e) No Default. No Default or Event of Default has occurred and is continuing.

1.4. No Other Amendments. Except as expressly provided in this Amendment, all of
the terms and conditions of the Credit Agreement and the other Loan Documents
remain in full force and effect. Nothing contained in this Amendment shall
(a) be construed to imply a willingness on the part of the Administrative Agent
or the Lenders to grant any similar or other future amendment, waiver or consent
of any of the terms and conditions of the Credit Agreement or the other Loan
Documents or (b) in any way prejudice, impair or effect any rights or remedies
of the Administrative Agent or the Lenders under the Credit Agreement or the
other Loan Documents.

1.5. Execution in Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, but which together
shall constitute one instrument. In proving this Amendment, it shall not be
necessary to produce or account for more than one such counterpart signed by the
party against whom enforcement is sought.

1.6. Expenses. Pursuant to §17.2 of the Credit Agreement, all reasonable costs
and expenses incurred or sustained by the Administrative Agent in connection
with this Amendment, including the fees and disbursements of legal counsel for
the Administrative Agent in producing, reproducing and negotiating the
Amendment, will be for the account of the Borrowers whether or not the
transactions contemplated by this Amendment are consummated.

1.7. Miscellaneous. THIS AMENDMENT SHALL BE DEEMED TO BE A CONTRACT UNDER THE
LAWS OF THE COMMONWEALTH OF MASSACHUSETTS AND SHALL FOR ALL PURPOSES BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE COMMONWEALTH OF
MASSACHUSETTS (EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW). The
captions in this Amendment are for convenience of reference only and shall not
define or limit the provisions hereof.

[signature pages follow]

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as a
document under seal as of the date first above written.

 

MCCORMICK & SCHMICK ACQUISITION CORP.

By:

  /s/ Emanuel N. Hilario  

Name:

 

Emanuel N. Hilario

 

Title:

 

Chief Financial Officer

MCCORMICK & SCHMICK RESTAURANT CORP.

By:

  /s/ Emanuel N. Hilario  

Name:

 

Emanuel N. Hilario

 

Title:

 

Chief Financial Officer

MCCORMICK & SCHMICK MARYLAND LIQUOR, INC.

By:

  /s/ Emanuel N. Hilario  

Name:

 

Emanuel N. Hilario

 

Title:

 

Secretary

MCCORMICK & SCHMICK ACQUISITION I TEXAS, INC.

By:

  /s/ Emanuel N. Hilario  

Name:

 

Emanuel N. Hilario

 

Title:

 

Authorized Person

MCCORMICK & SCHMICK ACQUISITION II TEXAS, INC.

By:

  /s/ Emanuel N. Hilario  

Name:

 

Emanuel N. Hilario

 

Title:

 

Authorized Person

Signature Page to First Amendment



--------------------------------------------------------------------------------

MCCORMICK & SCHMICK ACQUISITION TEXAS LP

By:

  McCormick & Schmick Acquisition I Texas, Inc., its General Partner

By:

  /s/ Emanuel N. Hilario  

Name:

 

Emanuel N. Hilario

 

Title:

 

Authorized Person

MCCORMICK & SCHMICK ACQUISITION III TEXAS, INC.

By:

  /s/ Emanuel N. Hilario  

Name:

 

Emanuel N. Hilario

 

Title:

 

Authorized Person

MCCORMICK & SCHMICK’S ATLANTA II, LLC

By:

  /s/ Emanuel N. Hilario  

Name:

 

Emanuel N. Hilario

 

Title:

 

Manager

MCCORMICK & SCHMICK’S HACKENSACK, LLC

By:

  /s/ Emanuel N. Hilario  

Name:

 

Emanuel N. Hilario

 

Title:

 

Manager

MCCORMICK & SCHMICK ORLANDO, LLC

By:

  /s/ Emanuel N. Hilario  

Name:

 

Emanuel N. Hilario

 

Title:

 

Manager

Signature Page to First Amendment



--------------------------------------------------------------------------------

MCCORMICK & SCHMICK DALLAS, LP

By:

  McCormick & Schmick Acquisition I Texas, Inc., its General Partner

By:

  /s/ Emanuel N. Hilario  

Name:

 

Emanuel N. Hilario

 

Title:

 

Authorized Person

MCCORMICK & SCHMICK DALLAS LIQUOR, INC.

By:

  /s/ Emanuel N. Hilario  

Name:

 

Emanuel N. Hilario

 

Title:

 

Authorized Person

MCCORMICK & SCHMICK AUSTIN, LP

By:

  McCormick & Schmick Acquisition I Texas, Inc., its General Partner

By:

  /s/ Emanuel N. Hilario  

Name:

 

Emanuel N. Hilario

 

Title:

 

Authorized Person

MCCORMICK & SCHMICK AUSTIN LIQUOR, INC.

By:

  /s/ Emanuel N. Hilario  

Name:

 

Emanuel N. Hilario

 

Title:

 

Authorized Person

Signature Page to First Amendment



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as successor by merger to Fleet National Bank,
individually and as Administrative Agent

By:

 

/s/ Cristin O’Hara

 

Cristin O’Hara

 

Principal

Signature Page to First Amendment



--------------------------------------------------------------------------------

COOPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A. “RABOBANK INTERNATIONAL”
NEW YORK BRANCH

By:

  /s/ Rebecca O. Morrow  

Name:

 

Rebecca O. Morrow

 

Title:

 

Executive Director

By:

  /s/ Edward J. Peyser  

Name:

 

Edward J. Peyser

 

Title:

 

Managing Director

Signature Page to First Amendment